DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Applicant’s responses filed March 25, 2022 and April 25, 2022 are hereby acknowledged.  Claim 18 was cancelled.  Claims 21-24 are new.  Thus, claims 1-17 and 19-24 remain pending and are addressed below.

Drawings
4.	The replacement drawing sheets were received on March 25, 2022.  These drawings are acceptable for correcting only some of the issues noted in the Office action mailed March 7, 2022.  The issues which have not been properly corrected in Applicant’s response are noted below.

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference numbers “72”, “76”, “82”, “86”, “87” and “89”, shown in Fig. 8 (as filed March 25, 2022), and reference number “126”, shown in Fig. 13 (as filed on March 25, 2022) are not found in the specification (please see explanation below).
Regarding each of reference numbers “72”, “82”, “89” and “126”, while Applicant’s response attempted to correct this issue by added the reference numbers to paragraphs located in the specification, the paragraphs identified in the response do not match those of the specification in the application file.  It appears that Applicant has identified paragraph numbers used in the pre-grant publication, which is improper.  Thus, the specification amendments made by Applicant in the response filed March 25, 2022 cannot be entered.  Without proper entry of such specification amendments, reference numbers “72”, “82”, “89” and “126” remain missing from the specification.
Regarding each of reference numbers “76”, “86” and “87”, no attempt was made by Applicant in the response filed March 25, 2022 to correct this issue, despite Applicant’s comments that these reference numbers have been added to the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities:
In each of paragraphs [0025], [0055], [0059] and [0086], the statement with respect to, “0 degrees Fahrenheit (-20 degrees Celsius)” is confusing.  The parenthetical expression “(-20 degrees Celsius)” seems to indicate a direct Celsius conversion of “0 degrees Fahrenheit”, yet -20 degrees Celsius converts to -4 degrees Fahrenheit.
In paragraph [0099] of the specification, reference number “79” is used to designate two distinct parts, namely the “permanent base plate” and the “rod”.  It is noted, as shown in Fig. 8, it appears that reference number “79” correctly indicates the disclosed “rod” element.
Appropriate correction is required.
As discussed above under paragraph 5 of the instant Office action, the specification amendments included with the response filed March 25, 2022 cannot be entered.  Thus, all of the specification objections set forth in the Office action mailed March 7, 2022 have been maintained, as set forth above, at this time.  It should be noted that the issues after the first bullet in paragraph 6 of the aforementioned Office action would have been corrected properly, had the amendments been enterable.  

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Thus, as recited in claims 1 and 5, the recitation, “refrigeration means” is being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19, the metes and bounds of the entire claim cannot be understood.  The claim is drawn to an apparatus which is “capable of performing” a method set forth in claim 1.  Such a claim is not a proper dependent claim, since the method of claim 1 is more far limiting than a simple list of elements which go to make up the “snow fall-making apparatus” of claim 19, which are merely functionally capable of performing the method.  In essence, the “apparatus” of claim 19 can be construed as being broader in scope than the method of claim 1.
	Regarding claim 20, the metes and bounds of the entire claim cannot be understood.  The claim is drawn to an apparatus which is “capable of performing” a method set forth in claim 5.  Such a claim is not a proper dependent claim, since the method of claim 5 is more far limiting than a simple list of elements which go to make up the “snow fall-making apparatus” of claim 20, which are merely functionally capable of performing the method.  In essence, the “apparatus” of claim 20 can be construed as being broader in scope than the method of claim 5.  It is also noted that the method of claim 5 even requires combining and manipulating of “a plurality of ice flake generating machines”, yet claim 20 only needs one “ice flake generating machine”.

11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 19, as discussed above under paragraph 10 of the instant Office action, the claim can be construed as being broader than the claim (claim 1) upon which it depends, because the claimed “apparatus” merely requires being “capable of performing the method according to claim 1”.  In essence, claim 19 does not further limit the method of claim 1.
Regarding claim 20, as discussed above under paragraph 10 of the instant Office action, the claim can be construed as being broader than the claim (claim 5) upon which it depends, because the claimed “apparatus” merely requires being “capable of performing the method according to claim 5”.  In essence, claim 20 does not further limit the method of claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 19 is rejected, as well as the claim can be understood, under 35 U.S.C. 102(a)(1) as being anticipated Benford, GB 2 324 596 A.
	As to claim 19, the snow fall-making apparatus shown by Benford (see Figs. 1-7) can reasonably be considered to be capable of performing the method according to claim 1, as Benford shows an ice flake generating machine (1), a water supply (5), a refrigeration means (2, 3, 4), at least one rotating scraper blade (16), and a fan impeller (17).  It is noted, due to the extreme breadth of claim 19, the prior art device of Benford need not specifically show or describe performing the method steps of claim 1 in order to meet claim 19, since the prior art is simply required to be a snow fall-making apparatus having the above-listed elements which are capable of performing the method, in order to anticipate the claim.

15.	Claim 19 is rejected, as well as the claim can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Partel, EP 0 945 694 A1.
	As to claim 19, the snow fall-making apparatus shown by Partel (see Figs. 1-5) can reasonably be considered to be capable of performing the method according to claim 1, as Partel shows an ice flake generating machine (3), a water supply (7), a refrigeration means (8, 12), at least one rotating scraper blade (32, 33, 34), and a fan impeller (17).  It is noted, due to the extreme breadth of claim 19, the prior art device of Partel need not specifically show or describe performing the method steps of claim 1 in order to meet claim 19, since the prior art is simply required to be a snow fall-making apparatus having the above-listed elements which are capable of performing the method, in order to anticipate the claim.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim 20 is rejected, as well as the claim can be understood, under 35 U.S.C. 103 as being unpatentable over Partel.
	As to claim 20, the snow fall-making apparatus shown by Partel (see Figs. 1-5) can reasonably be considered to be capable of performing the method according to claim 5, as Partel shows an ice flake generating machine (3), a water supply (7), a refrigeration means (8, 12), at least one rotating scraper blade (32, 33, 34), a fan impeller (17), and a conveyor (14).  However, Partel is silent as to the shown and disclosed conveyor element being of the “screw” type, such that it is a “screw conveyor”.  The Examiner takes Official Notice that it was old and well known before the effective filing date of the instant application to use a screw-type conveyor when a conveyor is needed in a system where a quantity of material must be reliably moved from one location to another.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a screw-type conveyor, as was well known in the art, for the non-descript conveyor of the Partel system, since screw conveyors were well known conveyor types prior to the instant application for use in system where a conveyor is needed to reliably move a quantity of material from one location to another.  It is also noted, due to the extreme breadth of claim 20, the prior art device of Partel, as modified above, need not specifically show or describe performing the method steps of claim 5 in order to meet claim 20, since the prior art is simply required to be a snow fall-making apparatus having the above-listed elements which are capable of performing the method, in order to anticipate or render obvious the claim.

Allowable Subject Matter
18.	Claims 1-17 and 21-24 are allowed.

Response to Arguments
19.	Applicant's arguments regarding claims 19 and 20, see page 14 of the “Remarks” portion of the response filed March 25, 2022, have been fully considered but they are not persuasive.
	Applicant simply states that each of claims 19 and 20 has been amended to overcome the grounds of rejection under 35 USC § 112(b), 35 USC § 112(d) and 35 USC § 102, as set forth under paragraphs 11, 13, 15 and 16 of the Office action mailed March 7, 2022.  As set forth above under paragraphs 10, 12, 14 and 15 of the instant Office action, this Office does not agree; and as set forth under paragraph 17 of the instant Office action, this Office’s position is that claim 20 is now unpatentable over Partel under 35 U.S.C. 103, with this new ground of rejection being necessitated by the claim amendments presented with the response filed March 25, 2022.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752